         Case 1:20-cv-10832-AT-SN Document 303 Filed 08/19/21 Page 1 of 4




VIA ECF                                                                   August 19, 2021
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York

Re:      SEC v. Ripple Labs, Inc., et al., No. 20 Civ. 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this reply in further
support of its motion to compel Defendant Ripple Labs, Inc. (“Ripple”) to search for and produce
relevant Slack messages to or from 22 Ripple key employees (“Motion,” D.E. 282).

Ripple does not dispute that: 1) at the outset of discovery, it had agreed to search through all Slack
messages for all custodians; and 2) until July 30, it had raised no objection to doing so. D.E. 296
(“Opposition”) at 1-2. While Ripple now tries to paint the Slack messages it refuses to search as not
“[u]niquely [r]elevant” to this litigation (presumptively, as Ripple has not reviewed them), id. at 4,
Ripple’s motion to seal concedes that at least “some” Slack messages are relevant. D.E. 298 at 3. In
fact, since the SEC filed its Motion, Ripple has produced new, highly relevant Slack messages.

Ripple argues that searching the Slack messages of 22 additional, key Ripple employees, all of whose
emails Ripple either selected to search or was ordered by the Court to search, is unwarranted.
According to Ripple: (1) only a small proportion of the Slack messages are supposedly responsive;
(2) the Slack messages are “cumulative” and “duplicative” of other discovery, even while Ripple
acknowledges that Slack messages are different from email because they are more “spontaneous”
and less “formal,” D.E. 296 at 4 n.5; (3) searching the messages would be burdensome, id. at 3; and
(4) producing the messages would require “alteration of the current scheduling order,” id. at 4.1

Ripple’s arguments might make sense in the context of a routine contract dispute, the types of cases
Ripple cites in its Opposition. But these arguments should ring hollow in this case, “an incredibly
high-stakes, high-value litigation.” D.E. 283-15 at 52. Indeed, “requiring review and production of
Slack messages…is generally comparable to requiring search and production of emails.” Benebone
LLC v. Pet Qwerks, Inc., No. 20 Civ. 850, 2021 WL 831025, at *3 (C.D. Cal. Feb. 18, 2021) (observing
that “third-party tools have been developed over the past several years for collecting and reviewing
Slack messages”). The Court should grant the SEC’s Motion.

I.       Ripple Does Not Dispute That It Previously Agreed to Search and Produce
         Slack Messages for the 22 Custodians at Issue.

Ripple does not dispute that it previously agreed to search all Slack messages for 33 employees—the
31 Ripple selected plus the two added by the Court. D.E. 249 at 2. Presumably, Ripple chose these

1 The scheduling order allows expert discovery to continue until October 15, 2021 and fact discovery as to the
Individual Defendants to continue for 120 days after their pending motions to dismiss are resolved. D.E. 48, 246.
         Case 1:20-cv-10832-AT-SN Document 303 Filed 08/19/21 Page 2 of 4



employees based on the likelihood that their communications, whether by email or Slack, were
responsive to the SEC’s document requests—not based on the number of Slack or email messages
the employees sent or received.

Only after acknowledging a data collection error on July 30 did Ripple propose to search Slack
messages for only 9 of these 33 employees, purportedly to “focus[ ] on more significant custodians
with high Slack usage.” Opp. at 1. Yet Ripple’s proposal excludes nearly half of the employees the
SEC deposed or will depose—Breanne Madigan, Patrick Griffin, Phil Rapoport, Antoinette
O’Gorman, and Ethan Beard—including some by Court Order, D.E. 246 at 1. Ripple’s proposal
also assumes, with no basis, that the custodians with lower Slack usage are less likely to have sent or
received important Slack messages (even if there are fewer such messages) and are less likely to be
called at trial by either side. All 22 of these employees are ones Ripple or the Court deemed relevant
enough to warrant searching their emails. Id. at 2. Ripple should be compelled to search the Slack
messages these employees sent or received. Given these employees’ lower usage of Slack, this
should lessen Ripple’s burden.2

II.      Ripple Does Not Dispute That Most of Rule 26(b)(1)’s Proportionality Factors
         Favor Production of the Slack Messages.

As the Motion describes, discovery should be proportional to the needs of the case, taking into
account “the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues and whether the burden or
expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Ripple’s
Opposition does not address or therefore dispute three of these five factors.

First, Ripple does not dispute the significant amount in controversy here—over $1.38 billion, not
taking into account potential civil penalties or the amounts raised by the Individual Defendants.

Second, Ripple does not dispute the parties’ relative access to the Slack messages: Ripple has sole
custody of them, and the SEC does not. Mot. at 5. This factor alone distinguishes Laub v.
Horbaczewski, No. 17 Civ. 6210, 2020 WL 7978227, at *4 (C.D. Cal. Nov. 17, 2020), which Ripple
cites in its favor. Opp. at 3, 5. In that case, the type of corporate account the defendant had with
Slack meant that the Slack messages were “housed at Slack.com and [d]efendants d[id] not have
access to them.” Laub, 2020 WL 7978227, at *4. It is undisputed that the SEC cannot obtain these
documents from Slack without Ripple’s consent, which Ripple refuses to give.

Third, Ripple does not dispute that it has significant financial resources—indeed, it raised over $1.4
billion as a result of the relevant conduct. Mot. at 5. Ripple contends that “collect[ing] and
process[ing]” the Slack messages “could cost nearly $1 million.” Opp. at 3. Taking Ripple’s

2 Ripple’s proposal also excludes public slack channels in their entirety, which Ripple claims are “even less likely to
contain relevant messages” since these include conversations unrelated to work. Id. at 1-2, n.1. However, this argument
acknowledges that Ripple has the ability to identify specific channels by name and that Ripple is capable of excluding
non-relevant channels from its review and applying search terms to any data set, just like it can with emails. In the meet-
and-confer process, the SEC twice proposed to Ripple that it provide the SEC with a list of public channels so that the
parties could eliminate irrelevant channels, Mot. Ex. G (D.E. 283-7) (Waxman Emails of Aug. 1-2, 2021) at 5-6, but
Ripple refused the request. Having failed to do that, Ripple should be compelled to search all Direct Messages (“DMs”)
and Multi-Party Instant Messages (“MPIM”) for the 22 relevant custodians, as well as through their public posts. But, at
a minimum, Ripple should be ordered to immediately produce a list of public channels to the SEC (with a description,
where necessary) so that the SEC can decide whether to narrow its request as it pertains to public channels.

                                                            2
          Case 1:20-cv-10832-AT-SN Document 303 Filed 08/19/21 Page 3 of 4



estimate at face value, the cost of that process amounts to 0.07% of the amount the SEC alleges
Ripple alone raised from its unlawful conduct, and even less when the Individual Defendants’ $600
million in ill-gotten gains is taken into account—an entirely reasonable proportion. See Benebone,
2021 WL 831025, at *1-3 (ordering plaintiff to search and produce Slack messages as “proportional
to the needs of th[e] case where [plaintiff] regularly use[d] Slack messaging for internal business,”
where plaintiff estimated the search would cost up to $225,000, where the plaintiff was “a small
company,” and where the case allegedly involved “millions of dollars”).

III.     Ripple’s Relevance, Burden, and Timeliness Arguments Are Unavailing.

Ripple focuses on Rule 26(b)(1)’s relevance and burden factors, including the timing of the discovery
in relation to the Court’s current scheduling order. None of Ripple’s arguments should excuse the
production of highly important Slack messages involving 22 key Ripple employees.

First, despite Ripple’s claim that the Slack messages it has not yet searched or looked at are neither
“[c]ritical” nor “[u]niquely [r]elevant,” Ripple concedes that “Slack is a data rich environment” and
that Slack communications are fundamentally distinct from emails, because Slack messages are more
“spontaneous and ephemeral.” Opp. at 1, 4 & n.5; see also Calendar Research LLC v. StubHub, Inc., No.
17 Civ. 4062, 2019 WL 1581406, at *2-4 & n.4 (C.D. Cal. Mar. 14, 2019) (ordering production of all
Slack communications and noting Slack is a platform for communicating “in real time”) (citation
omitted). Indeed, Ripple fails to even acknowledge the deposition testimony of two of its own
employees, including one who characterized Slack messages as the “primary” means of
communication within the company, Mot. Ex. A (D.E. 283-1) at 265:10-267:10; see also Mot. Ex. B
(D.E. 283-2) at 302:9-14 (refiled herewith in un-redacted form as per the parties’ agreement, D.E.
298 at 1 n.1). Instead, Ripple attempts to undermine its own employees’ testimony with the
testimony of a third party that he did not use Slack to communicate with Ripple. Opp. at 2 n.3.
Third-party communications are irrelevant because the SEC seeks Ripple’s internal Slack messages.3

Second, Ripple’s argument that it should not have to search additional Slack messages because “less
than two percent” of the Slack documents collected so far contained responsive information, Opp.
at 2-3, borders on nonsensical. Every repository of electronic documents will largely turn up non-
responsive documents: that is the purpose of using search terms to sift through large quantities of
electronic data. Indeed, the Opposition notes that Ripple has collected over 11 million documents
in total and produced over 165,000 of them, id. at 4—a responsiveness rate of 1.5%. In other
words, Ripple’s own numbers show that the Slack messages it has searched so far have turned up a
nearly identical percentage of responsive documents than Ripple’s document collection on the whole.4



3It is not surprising that this third-party did not have Slack communications with Ripple employees—he communicated
with them via the messaging app Telegram, and those documents were produced. Ripple’s allusion to the discovery the
SEC has sought and obtained from third parties, e.g., Opp. at 4, is similarly misguided as this Motion involves internal
Slack messages.
4 In any event, Ripple’s calculation of the responsiveness rate for Slack data is suspect for at least three reasons: (1)
unlike the email data, the Slack data contained duplicates from the outset, compare id. at 2 with id. at 4; (2) Ripple has not
collected an entire category of Slack data (public channel data); and (3) Ripple notes that it produced approximately
1,468 Slack documents from 115,000 collected, but also that it produced an additional 21,000 notifications of
(presumably responsive) Slack messages contained in emails, which suggests that the responsiveness rate for Slack
communications is potentially ten to fifteen times larger than the responsiveness rate for Ripple’s emails.

                                                               3
Case 1:20-cv-10832-AT-SN Document 303 Filed 08/19/21 Page 4 of 4
